DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 09/28/2018.
This action is in response to amendments and/or remarks filed on 08/08/2022. In the current amendments, claims 1-2, 13 and 15-20 have been amended. Claims 1-20 are currently pending and have been examined. 
In response to amendments and/or arguments filed on 08/08/2022, the claim objection made in the previous Office Action have been withdrawn. 
In response to amendments and/or arguments filed on 08/08/2022, the 35 U.S.C 112(f) claim interpretation have been withdrawn. 


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17306308.2, filed on 09/29/2017.

Response to Arguments

REJECTIONS UNDER 35 U.S.C. § 112(b)
Applicant further respectfully notes that a query in Google Patents for the phrase "most common" within the claims of issued US patents returns "About 468 results" (see Google Patents screenshot attached). This evidence demonstrates that the Office has already determined, more than 450 times, that the meaning of the term "most common" is readily understood. In light of this evidence and the further clarifying amendment entered above, withdrawal of this rejection is respectfully requested. 

Examiner’s response:
The Examiner respectfully disagrees. The term “most common” is not defined within the claim or the specification. For example, how does one distinguish what is consider “most common” or how does one measured what is considered as “most common” result from plurality of results. The term “most” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention please see MPEP § 2173.05 (b). 

REJECTIONS UNDER 35 U.S.C.   103 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “most” in claim 13 is a relative term which renders the claim indefinite. The term “most” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 10, 12-13, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi et al. (“Fuzzy Modification of Mixture of Experts”) in view of Chaoji et al. (US Pat No. 10380498 B1) and further in view of Britto et al. (“Dynamic selection of classifiers-A comprehensive review”) and further in view of Oquab et al. (“Learning and Transferring Mid-Level Image Representations using Convolutional Neural Networks”).
Regarding claim 1 (Currently Amended)
Ahmadi teaches a method comprising, by a computing system: selecting one or more machine learning (ML) models from a plurality of ML models; (pg. 487 section 5 “Using a mixture-of-experts classifier as the second or third boosting classifier can solve two problems: The difficult patterns may be more easily partitioned to subgroups, while the second and third boosting classifiers usually handle a more difficult problem from the original one. This approach incorporates classifier selection and classifier combination.”)
determining a common schema for a model group that includes the one or more ML models, (Each experts [corresponds to machine learning models] are trained using three layer Neural network which corresponds to sharing common schema see section 2.1 “In the proposed system we use three layer NNs and look for the best number of neurons in the hidden layer based on the criterion discussed in section 2.3.)
…
and based on a set of rules or a trainable selection model, at least one ML model from the model group for data analysis; (pg. 90 third paragraph “We expect that the complexity of the competent classifiers is less than the single best classifier. In the second step of the training phase, we generate fuzzy rules. This may be performed using another set of training vectors. Generated fuzzy rules can be used as a criterion to investigate if the topologies of competent classifiers are sufficient to perform an accurate classification task (section 3). After fuzzy rules and competent classifiers are fixed, our classification system will be designed.”)
analyzing input data using the model group and the model selector (pg. 91 section 2 “Figure (1) shows the general block diagram of the proposed system. The unit “Competent Classifiers” of the system, processes input patterns using different decision functions. Each classifier in the ensemble has different discriminant function and is responsible in different regions of the d-dimensional space of the feature vectors.”); 
Ahmadi does not teach wherein the common schema indicates the names and datatypes of features of the one or more ML models and each ML model in the model group is configured to perform a same function; converting a first ML model having a schema different from the common schema to a converted first ML model having the common schema; adding the converted first ML model to the model group; dynamically, selecting, by a model selector for the model group 
…
determining, during the analyzing, a score for the model group and the model selector based on the analyzing and a set of scoring metrics; and updating, during the analyzing, the model selector or the model group based upon determining that the score is below a threshold value.
Chaoji teaches determining, during the analyzing, a score for the model group and the model selector based on the analyzing and a set of scoring metrics; (Col 12 lines 51-61 “At 514, the Model Factory 102 determines whether the score distribution is within a threshold range. The threshold range may be determined from the user directive, or by comparing score distributions over time. Score distributions falling outside of the determined threshold range are retrained at 516. Retraining the ML model 516 may also include refreshing, rebuilding, or rescoring the ML model. Scores reflecting an acceptable level of distribution (i.e., within the threshold range) result in continued ML performance monitoring at 502. Data sampling rates may be determined comparing score distribution over time.”)
and updating, during the analyzing, the model selector or the model group based upon determining that the score is below a threshold value (col 12 lines 51-61 “At 514, the Model Factory 102 determines whether the score distribution is within a threshold range. The threshold range may be determined from the user directive, or by comparing score distributions over time. Score distributions falling outside of the determined threshold range are retrained at 516. Retraining the ML model 516 may also include refreshing, rebuilding, or rescoring the ML model. Scores reflecting an acceptable level of distribution (i.e., within the threshold range) result in continued ML performance monitoring at 502. Data sampling rates may be determined comparing score distribution over time.”).
Ahmadi and Chaoji are analogous art because they are both directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi to incorporate the teaching of Chaoji to include method or system for automated generation using machine learning algorithm to enable platform services for end to end sequence of modeling steps.
One of ordinary skill in the art would have been motivated to make this modification in order to improve “model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics” as disclosed by Chaoji (abstract “The system further identifies common requirements between the user directive and one or more prior user directives and associates characteristics of the prior user directive, or model generated therefrom, with the user directive. The system further associates performance values generated by continuous monitoring of deployed ML models to individual characteristics of the user directive used to generate each of the deployed ML models. The system continuously improves model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics.”). 
Ahmadi in view of Chaoji does not teach dynamically, selecting, by a model selector for the model group and based on a set of …or a trainable selection model, at least one ML model from the model group for data analysis; wherein the common schema indicates the names and datatypes of features of the one or more ML models and each ML model in the model group is configured to perform a same function; converting a first ML model having a schema different from the common schema to a converted first ML model having the common schema; adding the converted first ML model to the model group.
Oquab teaches wherein the common schema indicates the names and datatypes of features of the one or more ML models and each ML model in the model group is configured to perform a same function; (Examiner notes that both machine learning model source task and target task use different set of datatype as shown on FIG. 2 images is used for source task and patches are used for target task see section 3 “The key idea of this work is that the internal layers of the CNN can act as a generic extractor of mid-level image representation, which can be pre-trained on one dataset (the source task, here ImageNet) and then re-used on other target task (here object and action classification in Pascal VOC), as illustrated in Figure 2”)
converting a first ML model having a schema different from the common schema to a converted first ML model having the common schema; adding the converted first ML model to the model group; (Examiner notes that FIG. 2 shows source model is being converted to target model using transfer learning and the datatypes are different at each model because source model uses training images and target model uses patches see FIG. 2 “Transferring parameters of a CNN. First, the network is trained on the source task (ImageNet classification, top row) with a large amount of available labelled images. Pre-trained parameters of the internal layers of the network (C1-FC7) are then transferred to the target tasks (Pascal VOC object or action classification, bottom row). To compensate for the different image statistics (type of objects, typical viewpoints, imaging conditions) of the source and target data we add an adaptation layer (fully connected layers FCa and FCb) and train them on the labelled data of the target task.”)
Ahmadi, Chaoji and Oquab are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Chaoji to incorporate the teaching of Oquab to include converting a first ML model having a schema different from the common schema to a converted first ML model having the common schema.
One of ordinary skill in the art would have been motivated to make this modification in order to use transfer learning concept to transfer knowledge between related and target domain which overcome the deficit of training samples as disclosed by Oquab (pg. 2 “Transferring parameters of a CNN. First, the network is trained on the source task (ImageNet classification, top row) with a large amount of available labelled images. Pre-trained parameters of the internal layers of the network (C1-FC7) are then transferred to the target tasks (Pascal VOC object or action classification, bottom row). To compensate for the different image statistics (type of objects, typical viewpoints, imaging conditions) of the source and target data we add an adaptation layer (fully connected layers FCa and FCb) and train them on the labelled data of the target task.”). 
Ahmadi in view of Chaoji with Oquab and Britto does not teach dynamically, selecting, by a model selector for the model group and based on a set of …or a trainable selection model, at least one ML model from the model group for data analysis. 
Britto teaches dynamically, selecting, by a model selector for the model group and based on a set of …or a trainable selection model, at least one ML model from the model group for data analysis; (Pg. 3666 “The focus of this paper is on the second phase of an MCS, particularly, the approaches based on dynamic selection (DS) of classifiers or ensembles of such classifiers.”)
Ahmadi, Chaoji, Oquab and Britto are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Chaoji with Oquab to incorporate the teaching of Britto to include method or system for automated generation using machine learning algorithm to enable platform services for end to end sequence of modeling steps.
One of ordinary skill in the art would have been motivated to make this modification in order to improve “model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics” as disclosed by Britto (abstract “The system further identifies common requirements between the user directive and one or more prior user directives and associates characteristics of the prior user directive, or model generated therefrom, with the user directive. The system further associates performance values generated by continuous monitoring of deployed ML models to individual characteristics of the user directive used to generate each of the deployed ML models. The system continuously improves model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics.”). 

Regarding claim 17
1		Claims 17 is directed to a system comprising: 2one or more processors; and 3a memory coupled to the one or more processors, the memory storing instructions, 4which, when executed by the one or more processors, cause the system perform the method of claim 1 respectively. Therefore the rejection made to claim 1 is applied to claim 17.  
	In addition, Chaoji teaches processors and memory see FIG. 2 and (col 7 lines 20-23 “The Model Factory 102 may comprise one or more processors 202 capable of executing one or more modules stored on a computer-readable storage media 204.”).
Regarding claim 20
1		Claim 20 is directed to a system comprising: 2one or more processors; and 3a memory coupled to the one or more processors, the memory storing instructions, 4which, when executed by the one or more processors, cause the system perform the method of claim 1 respectively. Therefore the rejection made to claim 1 is applied to claim 20. 
	In addition, Chaoji teaches processors and memory see FIG. 2 and (col 7 lines 20-23 “The Model Factory 102 may comprise one or more processors 202 capable of executing one or more modules stored on a computer-readable storage media 204.”)

Regarding claim 2 (Currently Amended)
Ahmadi in view of Chaoji with Britto and Oquab 1			

teaches the method of claim 1. 
Oquab teaches wherein a feature in the first ML model has a same name as and a different datatype than a corresponding feature in the common schema (Examiner notes that both machine learning model source task and target task use different set of datatype as shown on FIG. 2 images is used for source task and patches are used for target task see section 3 “The key idea of this work is that the internal layers of the CNN can act as a generic extractor of mid-level image representation, which can be pre-trained on one dataset (the source task, here ImageNet) and then re-used on other target task (here object and action classification in Pascal VOC), as illustrated in Figure 2”).


Regarding claim 31
Ahmadi in view of Chaoji with Britto and Oquab 1			

teaches the method of claim 1. 
Chaoji further teaches wherein the one or more ML models in the model 2group include different versions of a machine learning model. (Col 8 lines 44-48 “The model selection module 214 selects a ML algorithm from an ML algorithm database 220. The ML algorithm database 220 may contain one or more ML modeling algorithms supported by the Model Factory 102 (e.g., linear models, RandomForest, boosted trees, etc.).”)
Ahmadi, Britto, Oquab and Chaoji are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Britto with Oquab to incorporate the teaching of Chaoji to include method or system for automated generation using machine learning algorithm to enable platform services for end to end sequence of modeling steps.
One of ordinary skill in the art would have been motivated to make this modification in order to improve “model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics” as disclosed by Chaoji (abstract “The system further identifies common requirements between the user directive and one or more prior user directives and associates characteristics of the prior user directive, or model generated therefrom, with the user directive. The system further associates performance values generated by continuous monitoring of deployed ML models to individual characteristics of the user directive used to generate each of the deployed ML models. The system continuously improves model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics.”). 

Regarding claim 5
Ahmadi in view of Chaoji with Britto and Oquab 1			

teaches the method of claim 1. 
Ahmadi further teaches wherein the set of rules includes a rule for 2selecting the at least one model based on attributes of the input data. (Pg. 90 third paragraph “In the second step of the training phase, we generate fuzzy rules. This may be performed using another set of training vectors. Generated fuzzy rules can be used as a criterion to investigate if the topologies of competent classifiers are sufficient to perform an accurate classification task (section 3). After fuzzy rules and competent classifiers are fixed, our classification system will be designed.”)

Regarding claim 6
Ahmadi in view of Chaoji with Britto and Oquab 1			

teaches the method of claim 1. 
Ahmadi further teaches wherein updating the model selector comprises: 2adding a new rule to the set of rules; (pg. 98 “Looking at these matrices, the conclusion we reach is that the third rule in RM{3}, not only is a weak rule but also has been repeated in RM{2} which is a strong rule. Thus, for a better classification we will eliminate the third rule in rule matrix {3}. With new topology of NNs, we have generated a new rule which will improve the classification task.”) 3revising a rule in the set of rules; or revising the trainable selection model.  

Regarding claim 10
Ahmadi in view of Chaoji with Britto and Oquab 1			

teaches the method of claim 1. 
Chaoji further teaches wherein analyzing the input data using the model 2group and the model selector comprises: 3analyzing a first portion of the input data using a first ML model in the model 4group; (col 9 lines 37-43 “At 302, the Model Factory 102 receives a current user directive 104(n) which includes one or more model requirements. For instance, the model requirements may include at least a target feature. Additionally, the requirements may include one or more raw data sources, or portions thereof, and one or more process steps to be conducted by the Model Factory 102. The user then executes the user directive.”)
and 5analyzing a second portion of the input data using a second ML model in the 6model group. (Col 10 lines 18-25 “At 308, the Model Factory 102 associates with the current user directive features associated with the prior user directive and the features are selected for model development of the current model. In addition, or alternatively, the Model Factory 102 may prune features prior to model generation using a combination of correlation and/or model based feature selection techniques to arrive at a smaller feature set having optimized predictive capability.”)
Ahmadi, Britto, Oquab and Chaoji are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Britto and Oquab to incorporate the teaching of Chaoji to include method or system for automated generation using machine learning algorithm to enable platform services for end to end sequence of modeling steps.
One of ordinary skill in the art would have been motivated to make this modification in order to improve “model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics” as disclosed by Chaoji (abstract “The system further identifies common requirements between the user directive and one or more prior user directives and associates characteristics of the prior user directive, or model generated therefrom, with the user directive. The system further associates performance values generated by continuous monitoring of deployed ML models to individual characteristics of the user directive used to generate each of the deployed ML models. The system continuously improves model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics.”). 

Regarding claim 12
Ahmadi in view of Chaoji with Britto and Oquab 1			

teaches the method of claim 1. 
Chaoji further teaches wherein the model selector is further configured to 2determine a scheme for using the selected at least one ML model to analyze the input data. (Col 12 lines 23-34 “At 506, the Model Factory 102 determines a distribution of the model input data 116. Furthermore, the Model Factory 102 may additionally or alternatively determine a distribution of the ML model output data at 508. The distribution measurements may be a measure of statistical variance, for example a measure relative to a general tendency of the data such as mean, median, mode; and/or some measure of dispersion of the data such as the average deviation from the mean, mean square deviation, or root mean square deviation. The determined distribution of each of the data points in the input features and output scores is associated with a distribution score at 510.”)
Ahmadi, Britto, Oquab and Chaoji are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi to incorporate the teaching of Ahmadi in view of Britto with Oquab to include method or system for automated generation using machine learning algorithm to enable platform services for end to end sequence of modeling steps.
One of ordinary skill in the art would have been motivated to make this modification in order to improve “model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics” as disclosed by Chaoji (abstract “The system further identifies common requirements between the user directive and one or more prior user directives and associates characteristics of the prior user directive, or model generated therefrom, with the user directive. The system further associates performance values generated by continuous monitoring of deployed ML models to individual characteristics of the user directive used to generate each of the deployed ML models. The system continuously improves model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics.”). 

Regarding claim 13 (Currently Amended)
Ahmadi in view of Chaoji with Britto and Oquab  1			

teaches the method of claim 12. 
Chaoji further teaches wherein the scheme for using the selected at least one ML model to analyze the input data comprises: for each of the selected at least one ML model, analyzing a same portion of the input data by the ML model to obtain a corresponding result; (col 12 lines 15-22 “At 504, the Model Factory 102 receives model output data 118 from the deployed ML model. The model output data 118 may be a copy of the output data or a reference indicating a location of the data in a data store. Still further, the reference may be a copy of the ML model and a reference to one or more raw data sources 106, or portions thereof, the raw data sources being identical to the model input data raw data source(s).”)
and selecting, as a result for the portion of the input data, (col 10 lines 18-25 “At 308, the Model Factory 102 associates with the current user directive features associated with the prior user directive and the features are selected for model development of the current model. In addition, or alternatively, the Model Factory 102 may prune features prior to model generation using a combination of correlation and/or model based feature selection techniques to arrive at a smaller feature set having optimized predictive capability.”)
a most common result from the corresponding results (Col 12 lines 15-22 “At 504, the Model Factory 102 receives model output data 118 from the deployed ML model. The model output data 118 may be a copy of the output data or a reference indicating a location of the data in a data store. Still further, the reference may be a copy of the ML model and a reference to one or more raw data sources 106, or portions thereof, the raw data sources being identical to the model input data raw data source(s).”).
Ahmadi, Britto, Oquab and Chaoji are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Britto with Oquab to incorporate the teaching of Chaoji to include method or system for automated generation using machine learning algorithm to enable platform services for end to end sequence of modeling steps.
One of ordinary skill in the art would have been motivated to make this modification in order to improve “model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics” as disclosed by Chaoji (abstract “The system further identifies common requirements between the user directive and one or more prior user directives and associates characteristics of the prior user directive, or model generated therefrom, with the user directive. The system further associates performance values generated by continuous monitoring of deployed ML models to individual characteristics of the user directive used to generate each of the deployed ML models. The system continuously improves model generation efficiency, model performance, and first run performance of individual ML models by learning from the improvements made to one or more prior ML models having similar characteristics.”). 

Regarding claim 15 (Currently Amended)
TTTT


Ahmadi in view of Chaoji with Britto and Oquab 1			

teaches the method of claim 1. 
Oquab further teaches wherein converting the first ML model comprises converting a datatype of a feature in the first ML model (“Figure 2: Transferring parameters of a CNN. First, the network is trained on the source task (ImageNet classification, top row) with a large amount of available labelled images. Pre-trained parameters of the internal layers of the network (C1-FC7) are then transferred to the target tasks (Pascal VOC object or action classification, bottom row). To compensate for the different image statistics (type of objects, typical viewpoints, imaging conditions) of the source and target data we add an adaptation layer (fully connected layers FCa and FCb) and train them on the labelled data of the target task.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Chaoji to incorporate the teaching of Oquab to include converting a datatype of a feature in the first ML model.
One of ordinary skill in the art would have been motivated to make this modification in order to use transfer learning concept to transfer knowledge between related and target domain which overcome the deficit of training samples as disclosed by Oquab (pg. 2 “Transferring parameters of a CNN. First, the network is trained on the source task (ImageNet classification, top row) with a large amount of available labelled images. Pre-trained parameters of the internal layers of the network (C1-FC7) are then transferred to the target tasks (Pascal VOC object or action classification, bottom row). To compensate for the different image statistics (type of objects, typical viewpoints, imaging conditions) of the source and target data we add an adaptation layer (fully connected layers FCa and FCb) and train them on the labelled data of the target task.”). 

Regarding claim 18
Claim 18 recites analogous limitations to claim 15 and therefore is rejected on the same ground as claim 15. 

Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi et al. (“Fuzzy Modification of Mixture of Experts”) in view of Chaoji et al. (US Pat No. 10380498 B1) in view of Britto et al. in view of Oquab and further in view of Baughman et al. (US Pat No. 10318552 B2). 
Regarding claim 4
Ahmadi in view of Chaoji with Britto and Oquab 1			

teaches the method of claim 1. 
Ahmadi in view of Chaoji with Britto and Oquab does not teach wherein the set of scoring metrics comprises a 2business goal.  
Baughman teaches wherein the set of scoring metrics comprises a 2business goal. (Examiner notes that the scoring data is normalized into numerical representation and is used to produce a prediction in locating natural resources as evidence by col 2 lines 19-23 and also see col 17 lines 24-31 “The threshold that limits combining clusters is determined by scoring the favorable cluster space based on a metric, such as the overall accuracy of an experiment or a RAND index, for example. A RAND index or linear discriminate analysis may be used to tightly couple clusters or spread clusters out. A rand index is a measure of the similarity between two data clusters, and linear discriminate analysis finds a linear combination of features that can be used to separate or characterize two data clusters.”)
Ahmadi, Chaoji, Britto, Oquab and Baughman are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Chaoji with Britto and Oquab to incorporate the teaching of Baughman to include method or system for data analytics and probability mapping of natural resource location.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of locating natural resources effectively using machine learning model and improved decision making of natural resource location as disclosed by Baughman (col 1 lines 20-26 “Techniques and processes may rely on the experience of previous success, or make use of scientific discoveries or relationships. In some instances real-time data from instruments may be used to determine locations most likely to include quantities of sought-after natural resources. Large quantities of information and data may exist, which may be pertinent to discovering or improving the accuracy of locating natural resources; however, effective and meaningful ways of using multiple sources and vast quantities of data that may be available for improved decision making of natural resource location has been elusive.”). 

Regarding claim 81
Ahmadi in view of Chaoji with Britto and Oquab 
teaches the method of claim 1. 
Ahmadi in view of Chaoji with Britto and Oquab does not teach wherein the input data includes real-time input 2data from a production environment.  
Baughman teaches wherein the input data includes real-time input 2data from a production environment. (Col 15 lines 6-10 “Resource locator program 300 also receives real-time data input (step 310). The real-time data may include, for example, data from sensors measuring current temperature at one or more locations, wind speed, humidity, weather conditions, or tidal conditions. Real-time data may also include social media communications related to aspects of one or more natural resources.”)
Ahmadi, Chaoji, Britto, Oquab and Baughman are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Chaoji with Britto and Oquab to incorporate the teaching of Baughman to include method or system for data analytics and probability mapping of natural resource location.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of locating natural resources effectively using machine learning model and improved decision making of natural resource location as disclosed by Baughman (col 1 lines 20-26 “Techniques and processes may rely on the experience of previous success, or make use of scientific discoveries or relationships. In some instances real-time data from instruments may be used to determine locations most likely to include quantities of sought-after natural resources. Large quantities of information and data may exist, which may be pertinent to discovering or improving the accuracy of locating natural resources; however, effective and meaningful ways of using multiple sources and vast quantities of data that may be available for improved decision making of natural resource location has been elusive.”). 

Regarding claim 9
Ahmadi in view of Chaoji with Britto and Oquab 1			teaches the method of claim 8. 
Ahmadi in view of Chaoji with Britto and Oquab does not teach wherein the input data includes contextual data of 2the production environment. 
Baughman teaches wherein the input data includes contextual data of 2the production environment. (Pg. 303 “The data going into a lake contain logs and sensor data (e.g., from the Internet of Things), low level customer behavior (e.g., Website click streams), social media, document collections of (e.g., email and customer files), geo-location trails, images, video and audio and another data useful for integrated analysis. The data lake governance includes application framework to capture and contextualize data by cataloging and indexing and further advanced metadata management.”)
Ahmadi, Chaoji, Britto, Oquab and Baughman are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Chaoji with Britto and Oquab to incorporate the teaching of Baughman to include method or system for data analytics and probability mapping of natural resource location.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of locating natural resources effectively using machine learning model and improved decision making of natural resource location as disclosed by Baughman (col 1 lines 20-26 “Techniques and processes may rely on the experience of previous success, or make use of scientific discoveries or relationships. In some instances real-time data from instruments may be used to determine locations most likely to include quantities of sought-after natural resources. Large quantities of information and data may exist, which may be pertinent to discovering or improving the accuracy of locating natural resources; however, effective and meaningful ways of using multiple sources and vast quantities of data that may be available for improved decision making of natural resource location has been elusive.”). 

Claim 7, 11, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi et al. (“Fuzzy Modification of Mixture of Experts”) in view of Chaoji et al. (US Pat No. 10380498 B1) in view of Britto et al. in view of Oquab et al. and further in view of Breckenridge et al. (US Pat No. 8595154 B2). 
Regarding claim 7
Ahmadi in view of Chaoji with Britto and Oquab 1			

teaches the method of claim 1. 
Chaoji further teaches wherein updating the model group comprises: retraining a first ML model in the model group based on the analyzing and the 3score; (Col 12 lines 51-61 “At 514, the Model Factory 102 determines whether the score distribution is within a threshold range. The threshold range may be determined from the user directive, or by comparing score distributions over time. Score distributions falling outside of the determined threshold range are retrained at 516. Retraining the ML model 516 may also include refreshing, rebuilding, or rescoring the ML model. Scores reflecting an acceptable level of distribution (i.e., within the threshold range) result in continued ML performance monitoring at 502. Data sampling rates may be determined comparing score distribution over time.”)
Ahmadi in view of Chaoji with Britto and Oquab does not teach and 4adding the retrained first ML model to the model group. 
Breckenridge teaches and 4adding the retrained first ML model to the model group. (Col 9 lines 56-62 “Each trained predictive model can be associated with its respective effectiveness score. One or more of the trained predictive models in the repository 215 are updateable predictive models. In some implementations, the predictive models stored in the repository 215 are trained using the entire initial training data, i.e., all K partitions and not just K-1 partitions.”)
Ahmadi, Chaoji, Britto and Breckenridge are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Chaoji with Britto and Oquab to incorporate the teaching of Breckenridge to include method or system for dynamic predictive modeling platform for training and retraining predictive models. 
One of ordinary skill in the art would have been motivated to make this modification in order to reduce “the amount of training data that may be required to train a predictive model can be large, e.g., in the order of gigabytes or terabytes” and obtain a desired predictive output as disclosed by Breckenridge (col 1 lines 15-28 “Various types of predictive models can be used to analyze data and generate predictive outputs. Typically, a predictive model is trained with training data that includes input data and output data that mirror the form of input data that will be entered into the predictive model and the desired predictive output, respectively. The amount of training data that may be required to train a predictive model can be large, e.g., in the order of gigabytes or terabytes. The number of different types of predictive models available is extensive, and different models behave differently depending on the type of input data. Additionally, a particular type of predictive model can be made to behave differently, for example, by adjusting the hyper-parameters or via feature induction or selection.”). 

Regarding claim 11
Ahmadi in view of Chaoji with Britto and Oquab 1			

teaches the method of claim 10. 
Ahmadi in view of Chaoji with Britto and Oquab does not teach wherein analyzing the input data using the model 2group and the model selector further comprises analyzing a third portion of the input data using a 3third ML model in the model group.  
Breckenridge teaches wherein analyzing the input data using the model 2group and the model selector further comprises analyzing a third portion of the input data using a 3third ML model in the model group. (Examiner notes that FIG. 6-7 shows condition satisfied check and when it doesn’t the process loop back to 602 or 702 to continue training to machine learning model and third time it loops back it uses third machine learning model to train the input data see col 17 lines 23-32 “he process 700 begins with providing access to a first trained predictive model (e.g., trained predictive model 218) (Box 702). That is, for example, operations such as those described above in reference to boxes 602–612 of FIG. 6 can have already occurred such that the first trained predictive model has been selected (e.g., based on effectiveness) and access to the first trained predictive model has been provided, e.g., to the client computing system 202. In another example, the first trained predictive model can be a trained predictive model that was trained using the initial training data.”)
Ahmadi, Chaoji, Britto, Oquab and Breckenridge are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Chaoji with Britto and and Oquab incorporate the teaching of Breckenridge to include method or system for dynamic predictive modeling platform for training and retraining predictive models. 
One of ordinary skill in the art would have been motivated to make this modification in order to reduce “the amount of training data that may be required to train a predictive model can be large, e.g., in the order of gigabytes or terabytes” and obtain a desired predictive output as disclosed by Breckenridge (col 1 lines 15-28 “Various types of predictive models can be used to analyze data and generate predictive outputs. Typically, a predictive model is trained with training data that includes input data and output data that mirror the form of input data that will be entered into the predictive model and the desired predictive output, respectively. The amount of training data that may be required to train a predictive model can be large, e.g., in the order of gigabytes or terabytes. The number of different types of predictive models available is extensive, and different models behave differently depending on the type of input data. Additionally, a particular type of predictive model can be made to behave differently, for example, by adjusting the hyper-parameters or via feature induction or selection.”). 

Regarding claim 14
Ahmadi in view of Chaoji with Britto and Oquab  1			

teaches the method of claim 1. 
Ahmadi in view of Chaoji with Britto and Oquab does not teach the method further comprising: reporting usage of the one or more ML models in the model group for the 3analyzing. 
Breckenridge teaches the method further comprising: reporting usage of the one or more ML models in the model group for the 3analyzing. (Col 9 lines 4-8 “In other implementations, techniques other than, or in addition to, cross-validation can be used to estimate the effective ness. In one example, the resource usage costs for using the trained model can be estimated and can be used as a factor to estimate the effectiveness of the trained model.”) 
Ahmadi, Chaoji, Britto, Oquab and Breckenridge are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Chaoji with Britto and Oquab to incorporate the teaching of Breckenridge to include method or system for dynamic predictive modeling platform for training and retraining predictive models. 
One of ordinary skill in the art would have been motivated to make this modification in order to reduce “the amount of training data that may be required to train a predictive model can be large, e.g., in the order of gigabytes or terabytes” and obtain a desired predictive output as disclosed by Breckenridge (col 1 lines 15-28 “Various types of predictive models can be used to analyze data and generate predictive outputs. Typically, a predictive model is trained with training data that includes input data and output data that mirror the form of input data that will be entered into the predictive model and the desired predictive output, respectively. The amount of training data that may be required to train a predictive model can be large, e.g., in the order of gigabytes or terabytes. The number of different types of predictive models available is extensive, and different models behave differently depending on the type of input data. Additionally, a particular type of predictive model can be made to behave differently, for example, by adjusting the hyper-parameters or via feature induction or selection.”). 

Regarding claim 16 (Currently Amended)1
Ahmadi in view of Chaoji with Britto and Oquab 1			

teaches the method of claim 1. 
Ahmadi in view of Chaoji with Britto and Oquab does not teach wherein determining the common schema for the 2one or more ML models comprises: adding one of two congruent features in two respective schemas for two ML models to the common schema; or dropping a feature in a schema for a second ML model based on determining that the feature has an importance level below a second threshold value. 3
Breckenridge teaches wherein determining the common schema for the 2one or more ML models comprises: 5adding one of two congruent features in two respective schemas for two ML 6models to the common schema; (col 18 lines 1-8 “such that if adding training data from the training data queue 213 will cause the maximum volume to be exceeded, then some of the training data is deleted. The particular training data that is to be deleted can be selected based on the date of receipt (e.g., the oldest data is deleted first), selected randomly, selected sequentially if the training data is ordered in some fashion, based on a property of the training data itself, or otherwise selected.”)
or 7dropping a feature in a schema for a second ML model based on determining that 8the feature has an importance level below a second threshold value. (Col 18 lines 15-21 “A set of feature vectors can be deleted that includes a larger proportion of easily classified feature vectors. That is, based on an estimation of how hard the classification is, the feature vectors included in the stored training data can be pruned to satisfy either a threshold volume of data or another constraint used to control what is retained in the training data repository 214.” also see col 14 lines 21-30 “In some implementations, the effectiveness score of the retrained predictive model is compared to the effectiveness score of the trained predictive model from which the retrained predictive model was derived. If the retrained predictive model is more effective, then the retrained predictive model can replace the initially trained predictive model in the predictive model repository 215. If the retrained predictive model is less effective, then it can be discarded. In other implementations, both predictive models are stored in the repository, which therefore grows in size.”) 
Ahmadi, Chaoji, Britto, Oquab and Breckenridge are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmadi in view of Chaoji with Britto and Oquab to incorporate the teaching of Breckenridge to include method or system for dynamic predictive modeling platform for training and retraining predictive models. 
One of ordinary skill in the art would have been motivated to make this modification in order to reduce “the amount of training data that may be required to train a predictive model can be large, e.g., in the order of gigabytes or terabytes” and obtain a desired predictive output as disclosed by Breckenridge (col 1 lines 15-28 “Various types of predictive models can be used to analyze data and generate predictive outputs. Typically, a predictive model is trained with training data that includes input data and output data that mirror the form of input data that will be entered into the predictive model and the desired predictive output, respectively. The amount of training data that may be required to train a predictive model can be large, e.g., in the order of gigabytes or terabytes. The number of different types of predictive models available is extensive, and different models behave differently depending on the type of input data. Additionally, a particular type of predictive model can be made to behave differently, for example, by adjusting the hyper-parameters or via feature induction or selection.”). 

Regarding claim 19
Claim 19 recites analogous limitations to claim 16 and therefore is rejected on the same ground as claim 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avnimelech et al. (“Boosted Mixture of Experts: An Ensemble Learning Scheme") teaches new supervised learning procedure for ensemble machines, in which outputs of predictors, trained on different distributions, are combined by a dynamic classifier combination mode.
Cruz et al. (“Dynamic classifier selection: Recent advances and perspectives”) teaches an updated taxonomy based on the main characteristics found in a dynamic selection system the methodology used to define a local region for the estimation of the local competence of the base classifiers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126